Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The drawing received 4/12/19 is acceptable.
	
	The present specification teaches at paragraph 9 “in the present invention, black vinegar garlic refers to garlic which is immersed in black vinegar.  The immersion period is at least two weeks, preferably three months or more.”  At paragraph 13, “As a function of the food of the present invention, for example, enhancement of mucosal immunity, prevention of disease, improvement of immunity, prevention of upper respiratory tract infection, prevention of infection such as influenza and cold can be given.”  The guidance provided in the specification seems to indicate that “the subjects in need thereof” includes those who need to prevent infection of influenza or cold, for instance, which includes anyone, and “the effect amount” of black vinegar garlic includes any amount that provides possible prevention of cold or influenza.  





A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hiromi in view of each of Lissiman and Nantz.
	Hiromi (JP 2014/68604) teaches a method for producing a health food in which the bulbs of garlic are immersed in the aged product in the process of producing black vinegar by the static fermentation method, and freeze drying the processed product obtained in the step without solid-liquid separation.  The bulbs of garlic are immersed in the aged product for two months or more.  The health food produced by their method has a reduced garlic odor, even a person who does not like garlic odor can ingest it without worrying about it.  See the last 13 lines on the first page of the machine translation.  In the second paragraph of page one Hiromi states that “since ancient times, garlic has been considered to have the effect of relieving fatigue and promoting blood circulation.”  




	While the teachings of Hiromi are not explicit with respect to the benefits of enhancing mucosal immunity by administering the health food black vinegar garlic, Hiromi teaches that eating garlic was known from ancient times for the purpose of relieving fatigue and promoting blood circulation.  Since the same health food black vinegar garlic was administered to the same subject (i.e., those normal healthy people or anyone that desired to relieve fatigue and promote blood circulation) it would seem the benefit of enhanced mucosal immunity would be obtained inherently.

	Lissiman (Cochrane Library) entitled “Garlic for the Common Cold” teaches that garlic is alleged to have antimicrobial and antiviral properties that relieve the common cold, among other benefits, see the background section.  The authors searched prior randomized controlled trials of common 

	Nantz (Clinical Nutrition) entitled “Supplementation with Aged Garlic Extract Improves both NK and T Cell Function and Reduces the Severity of Cold and Flu Symptoms” teaches supplementing with aged garlic extract improves both NK and gamma-delta-T cell function and reduces the severity of cold and flu symptoms.  The methods includes a randomized, double blind, placebo controlled parallel intervention study to determine the effect of aged garlic extract supplementation on immune cell proliferation and cold and flu symptoms.  After 45 days of consuming an encapsulated aged garlic extract, T cells and NK cells were shown to proliferate better compared to a placebo.  After 90 days of supplementation, illness diary entries showed that 
	Thus it would seem obvious to apply the method for reducing the severity of common cold or flu taught or suggested by Lissiman or Nantz with the black vinegar garlic of Hiromi because Hiromi touts the benefits of the aged garlic in black vinegar.  And since both Lissiman and Nantz are about the health benefits of garlic with the reasonable expectation of verifying or confirming the benefits of garlic for preventing or reducing severity of common cold or flu.  As with the teachings of Hiromi, both Lissiman and Nantz are about administering health food garlic for the health benefits to the subject taking the garlic.  While none of the prior art states that black vinegar garlic or garlic in any form enhances mucosal immunity, it would seem the subject administered black vinegar garlic rendered obvious by the combined teachings will end up inherently with enhanced mucosal immunity because both the subjects and garlic rendered obvious by the .

Applicant's arguments filed 7/7/21 have been fully considered but they are not persuasive.
Applicant's response argues that the garlic of Hiromi is not soaked in black vinegar and does not teach health foods with reduced garlic odor for recovery from fatigue and promotion of blood circulation.  Lissiman is directed to treating with garlic and not to black vinegar garlic.  And Nantz is silent about black vinegar garlic.
It is the examiner's position that Hiromi teaches producing black vinegar garlic to make a health food which has advantages to improve health as compared to including only regular garlic in health foods.  Lissiman and Nantz were cited to show garlic has been long used to enhance immunity with various mechanisms.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RALPH J GITOMER/Primary Examiner, Art Unit 1655